Citation Nr: 0618182	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from October 1948 
to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO, in pertinent part, denied the issue of entitlement to 
special monthly pension based on the need for the regular aid 
and attendance of another person.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) & (e) (West 2002); 
38 C.F.R. § 3.351(a)(1) (2005).  "Need for aid and 
attendance" is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. 
§§ 3.23(d)(2), 3.351(b) (2005).  A veteran is deemed to be in 
need of regular aid and attendance if he/she:  

(1)  is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less in both eyes or concentric 
contraction of the visual field to five 
degrees or less; or

(2)  is a patient in a nursing home 
because of mental or physical incapacity; 
or 

(3)  establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  

See, 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) 
(2005).  

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:  

(1)  the inability of the veteran to 
dress or undress himself/herself, or to 
keep himself/herself ordinarily clean and 
presentable; 

(2)  the frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; 

(3)  the inability of the veteran to feed 
himself/herself through loss of 
coordination of his/her upper extremities 
or through extreme weakness; 

(4)  the inability of the veteran to 
attend to the wants of nature; and 

(5)  the presence of incapacity, either 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his/her daily 
environment.  

See, 38 C.F.R. § 3.352(a) (2005).  

Under the applicable regulations, "bedridden" will be a 
proper basis for the determination and is defined as that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.  

Further, it is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable ruling may be made.  Rather, the particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him or her to be in bed but must be based on the 
actual requirement of personal assistance from others.  Id.  

In the present case, the appealed June 2003 rating action 
which denied the veteran's claim for special monthly pension 
based on the need for the regular aid and attendance of 
another person also granted special monthly pension on the 
account of being housebound.  The following disabilities were 
considered in the RO's grant of the veteran's housebound 
claim:  vascular dementia (100%), status post brain tumor 
resection of the sellar and suprasellar epidermoid cyst 
(times two) (60%), hypothyroidism (30%), and diverticulitis 
(0%).  

In May 2003, the veteran underwent a VA aid and attendance 
and housebound examination.  According to the report of the 
evaluation, the examiner diagnosed status post brain tumor 
resection times two (including epidermoid carcinoma of the 
brain) as well as hypothyroidism.  The examination 
demonstrated that the veteran had no major visual problems, 
was not a patient in a nursing home due to mental or physical 
incapacity, and was able to attend to activities of daily 
living (including dressing and undress himself, keeping 
himself ordinarily clean and presentable, feeding himself, 
attending to the wants of nature, and ambulating without the 
need of special prosthetic or orthopedic appliances).  

Following this examination, however, the veteran's custodian 
(his spouse) has asserted that the veteran's physical and 
mental problems have increased in severity.  Specifically, in 
the notice of disagreement which was received at the RO in 
December 2003, the veteran's custodian asserted that the 
veteran's vascular dementia has now rendered him unable to 
complete his daily needs without the constant aid and 
attendance of another person.  Also, in the substantive 
appeal which was received at the RO in May 2004, the 
veteran's custodian maintained that the veteran "is far 
worse than [as he was] described in the denial decision dated 
6/3/03."  According to the veteran's custodian, the veteran 
has had more minor cerebrovascular accidents since the 
appealed rating decision and "is suffering from vascular 
dementia and is out of touch with reality most of the time."  

The Board has carefully considered the medical, and lay, 
evidence of record.  Based on the statements made by the 
veteran's custodian following the May 2003 VA aid and 
attendance examination, the Board concludes that a remand of 
the veteran's aid and attendance claim is necessary.  On 
remand, the veteran should be accorded another VA aid and 
attendance examination to determine whether his current 
disabilities require the need for the regular aid and 
attendance of another person.  See 38 C.F.R. §§ 3.351, 3.352 
(2005).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.	The AMC should obtain the records of 
treatment that the veteran has received 
at the VA Medical Center in San Juan, 
the Commonwealth of Puerto Rico since 
January 2004.  Copies of all available 
reports not previously obtained should 
be associated with the veteran's claims 
folder.  

2.	Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA aid and attendance 
examination.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  
The examiner should discuss whether the 
veteran has any visual problems, is a 
patient in a nursing home due to mental 
or physical incapacity, is able to 
attend to activities of daily living 
(including dressing and undress 
himself, keeping himself ordinarily 
clean and presentable, feeding himself, 
attending to the wants of nature, and 
ambulating without the need of special 
prosthetic or orthopedic appliances), 
and requires care or assistance on a 
regular basis to protect himself from 
hazards or dangers incident to his 
daily environment).  Complete rationale 
should be provided for all opinions 
expressed.  

3.	The AMC should then re-adjudicate the 
issue of entitlement to special monthly 
pension based on the need for the 
regular aid and attendance of another 
person.  If the decision remains in any 
way adverse to the veteran, he and his 
custodian should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



